Citation Nr: 0416454	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to May 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a decision dated in March 2003, the Board affirmed the 
denial of the veteran's claim.  The veteran appealed the 
decision to the Court of Appeals For Veterans Claims (Court).  
In April 2004, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, joined in a Motion To Remand 
(Motion) the case to the Board for further appellate review.  
In an Order dated in April 2004, the Court granted the 
Motion, vacated the March 2003 Board decision and remanded 
the case to the Board for readjudication and review 
consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The bases of the Motion were that VA did not comply with the 
duty to assist the veteran in the development of his claim, 
and that the Board failed to state adequate bases and reasons 
for the March 2003 decision.  As concerns the former basis, 
the Motion states that the Board decided the case without the 
input of a medical opinion as concerns the veteran's 
employability.  Further, it was noted that educational 
background was not accurately discussed.

It is noted that this information available is from a rebuilt 
folder.  Service connection is in effect for paralysis of the 
external popliteal nerve of the left leg rated 40 percent 
disabling; residuals of a lung injury, rated 20 percent 
disabling; residuals of a right thigh injury rated 10 percent 
disabling; and, residual scarring and residuals of malaria 
with noncompensable ratings.  All ratings have been in effect 
since 1947.

Evidence on file revealed that the veteran worked as a 
concrete mixer until 1984.  He has not reported his 
educational level.  Attempts have not been made to obtain 
records concerning medical treatment nor his employment 
history.  Thus additional development is needed.

The Board notes that the veteran's last examination was in 
September 2001.  A current clinical picture, after review of 
all the records is needed.  

Finally, it is not clear that he has been instructed to 
submit everything that he has in accordance with recently 
understood requirements of 38 C.F.R. § 3.159.  Thus that 
matter will be addressed herein.  The Board is unable to 
correct this defect on its own.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1.  The RO shall contact the veteran and 
inform him of the need to submit all 
evidence that he has pertinent to this 
appeal.  See 38 C.F.R. § 3.159.  In 
addition, he is instructed to provide the 
RO , upon request therefore, information 
concerning all work experience.  
Thereafter, former employers should be 
contacted to ascertain the reasons for 
termination of employment.  Specifically, 
it should be determined whether he left 
due to advancing age, service connected 
disorders, non-service connected 
disorders, or other factors such as 
economic reasons.  In addition, the 
appellant should be requested to provide 
the level of formal education that he 
completed.  He should also be asked to 
list all health care providers from whom 
he has received treatment and attempts to 
obtain copies of all treatment records 
should be undertaken.  His assistance 
with release of information forms should 
be requested as needed.  To the extent 
there is an attempt to undertake this 
development that is unsuccessful, that 
too should be noted in the claims file.

2.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s) of the veteran to assess 
whether his service-connected 
disabilities render him unemployable.  
All indicated tests and studies should be 
performed.  It should be determined 
whether all findings recorded are related 
to the service-connected pathology.  If 
symptoms of service-connected and non-
service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The RO shall ask the 
examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service- 
connected pathology, without regard to 
age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for 
use and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

In rendering this opinion only service 
connected disorders are for 
consideration.  The veteran's age is not 
for consideration.  If he is unemployable 
due to age or due to non-service 
connected disorders, that too should be 
specifically set forth.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




